DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel et al. (US 8,336,425).
Regarding claims 1, 4, and 5, Mandel et al. disclose a method of die-casting and a die-cast product made by the method (column 1, line 52 through column 2, line 58; column 3, lines 21-46; column 4, lines 52-67; and Figures 1-4), in which the method of die-casting (see column 4, line 54) includes the following steps:
an insert preparation step of preparing an insert (34) having pores formed in its surface by compacting and sintering an iron-based powder (column 3, lines 42-46; and Figures 1-3); and
a die-casting step (see column 4, line 54) of placing the prepared insert (34) in a mold and injecting molten aluminum (column 1, lines 58-67) into the mold to perform casting while causing the molten aluminum to infiltrate into the pores at a predetermined depth formed in the surface of the insert (34).
Mandel et al. fail to explicitly teach that the pores have a size of 100 µm or more and that the density of the insert is 6.4 to 6.9 g/cm3.
However, since Mandel et al. disclose a similar iron-based sintering powder as that of the applicants’ powder of the claimed insert, it would have been obvious to one of ordinary skill in the art to provide similar pore sizes and density ranges of the insert so that a molten aluminum can infiltrate the pores to make a composite cast product having similar mechanical properties with optimized strength and wear resistance.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Mandel et al. fail to explicitly teach the steps of preheating the insert and the mold to the claimed temperature ranges, heating molten aluminum to the claimed temperature range, providing the claimed casting parameters (of claim 4), and the claimed ranges of mechanical properties of the bonding portion in the insert and of the bonding strength between the insert and the casting portion.  However, since Mandel et al. disclose similar components (i.e. iron-based powder to form the compacted and sintered insert, as well as molten aluminum as the die-casting metal of the casting portion) as those of the applicants’ invention, it would have been obvious to one of ordinary skill in the art to provide optimal casting parameters and conditions in order to reduce casting defects while producing high-quality die-cast products having similar mechanical properties with optimized strength and wear resistance.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 8, the die-cast product is a component of an internal combustion engine (column 2, lines 21-38).


Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheet received by the USPTO on June 10, 2022.  The replacement drawing sheet overcomes the prior objection to the drawings.  The amendment overcomes the prior objection to the specification, as well as the prior 35 USC 102(a)(1) rejection of claims 5 and 8 due to the amendments to independent claim 5.  The applicants have cancelled claims 2, 3, 6, and 7.  Claims 1, 4, 5, and 8 are currently under consideration in the application.

Applicants' arguments filed June 10, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 7-9 of the amendment, the applicants argue (throughout pages 7 and 8 of the REMARKS section) that Mandel et al. fail to teach a density range of 6.4 to 6.9 g/cm3 and that it would have not been obvious for Mandel et al. to provide this density range.  The examiner respectfully disagrees, since the insert (34) of Mandel et al. inherently would have a predetermined density that would allow a desired amount of molten aluminum to infiltrate into its pores.  In addition, Mandel et al. disclose the insert (34) to have different particle size distribution to increase or maximize permeability (column 4, lines 15-26).  Furthermore, and as disclosed in column 4, lines 48-51, Mandel et al. disclose the density to be around 5 g/cm3, as well as full density of the sintered material of the insert to be typically 7.8 g/cm3, both of which are close to and bracket the claimed range of the applicants’ invention.  Since Mandel et al. disclose a similar concept as that of the applicants’ invention, it would have been obvious to discover the optimal range based on routine experimentation.  As to applicants’ argument (on page 9 of the REMARKS section) regarding the ranges of insert pre-heating temperature, aluminum preparation temperature, and mold pre-heating temperature, it would have been obvious for one of ordinary skill in the art to discover optimal ranges of these claimed temperature ranges, since Mandel et al. had already been concerned and recognized that the pre-casting and casting temperatures would necessarily be taken into consideration, for the purpose of obtaining optimal casting parameters and conditions in order to reduce casting defects while producing high-quality die-cast products having similar mechanical properties with optimized strength and wear resistance.  In view of the 35 USC 103 rejection, and for these additional reasons, claims 1, 4, 5, and 8 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 16, 2022